[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT           FILED
                                ________________________ U.S. COURT OF APPEALS
                                                                 ELEVENTH CIRCUIT
                                       No. 10-13469                 JULY 7, 2011
                                                                     JOHN LEY
                                 ________________________              CLERK

                             D.C. Docket No. 9:07-cv-81170-PCH

CLEARPLAY, INC.,
a Utah Corporation,

lllllllllllllllllllll                                          Plaintiff - Counter -
lllllllllllllllllllll                                          Defendant - Appellee,

     versus

NISSIM CORP.,
a Florida Corporation,

llllllllllllllllllll                                           Defendant - Counter -
llllllllllllllllllll                                           Claimant - Appellant,

MAX ABECASSIS,

lllllllllllllllllllll                                          Defendant - Appellant.

                                ________________________

                          Appeal from the United States District Court
                              for the Southern District of Florida
                                ________________________

                                        (July 7, 2011)
Before BARKETT and WILSON, Circuit Judges, and WALTER,* District Judge.

PER CURIAM:

       Nissim Corp. and its President Max Abecassis (collectively “Nissim”)

appeal from the district court’s order granting ClearPlay Inc. (“ClearPlay”) a

preliminary injunction in ClearPlay’s state law action against Nissim. The

preliminary injunction precluded Nissim from stating or suggesting to ClearPlay’s

business associates that an order entered by the court in a parallel patent-

infringement lawsuit effectively terminated a license agreement between the two

parties, which authorized ClearPlay to make and sell DVD-filtering technology.

       We find it unnecessary to relate the tortured legal history of the litigation

between the parties, as the only issue before us in this appeal is whether the

district court abused its discretion in granting the preliminary injunction.1 See

Siegel v. LePore, 234 F.3d 1163, 1178 (11th Cir. 2000) (en banc). “A district

court may grant injunctive relief only if the moving party shows that: (1) it has a

substantial likelihood of success on the merits; (2) irreparable injury will be

suffered unless the injunction issues; (3) the threatened injury to the movant

       *
         Honorable Donald E. Walter, United States District Judge for the Western District of
Louisiana, sitting by designation.
       1
         We reject Nissim’s initial argument that we lack jurisdiction over this appeal, which
was transferred to us by the United States Court of Appeals for the Federal Circuit. See
Christianson v. Colt Indus. Operating Corp., 486 U.S. 800 (1988).

                                                2
outweighs whatever damage the proposed injunction may cause the opposing

party; and (4) if issued, the injunction would not be adverse to the public interest.”

Id. at 1176.

      We have carefully reviewed the district court’s findings of fact and

conclusions of law, and cannot say that Nissim has shown that the district court

abused its discretion in issuing the preliminary injunction. Accordingly, we

affirm.

      AFFIRMED.




                                          3